Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 2, 4 – 8, 11, 13 – 19, the cited prior art of record fails to disclose, in combination with all of the limitations, a roadway system having a top frame made of multiple vertical struts and diagonals struts, an arc roller integrated within the top frame to expose the arc roller, a gas spring gusset connected to the arc roller and further having a return mechanism, a linkage component connected to the arc roller via a tie rod or arm linkage, and having one or more torsion spring and input shaft coupled through pulleys and a belt to the torsion spring and the input shaft rotates a spring drum and a clutch mechanism mounted on the main shaft for rotating a generator and transferring the kinetic energy from the spiral spring  through a clutch mechanism to drive a generator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

May 19, 2022